                                                                                cuuRx'sOFFICE u.s,Dlsmcour
                                                                                       Ar ROANOKE,VA
                                                                                            FILED

                      IN TIIE UNITED STATES DISTRICT COURT                              sEP 3C 2215
                     FOR TH E W ESTERN DISTRICT OF W RGINIA
                                                                                     JULI           ,
                                R O AN O K E DIW SIO N                              BY.
                                                                                      -

ROBERT EDW ARD LEE SH ELL
         Plaintiff,                                           CA SE N O .7:18CV 00333

V.                                                        M EM OM NDUM O PINION

H EATH ER L .BO YD ,ET A L.,                              By: H on.G len E .Conrad
            D efendants.                                  SeniorUnl;ted StatesDistrictJudge


       Inthiscivilrightsactionunder42U.S.C.j 1983,theplaintiff,RobertEdward LeeShell,
a VirginiaDepartmentofCorrections(&GVDOC'')inmateproceeding pro .
                                                                K ,allegesthatprison
officialshave violated his constitutionalrights in variousways. Afterreview ofthe record,the

courtwillgrantthe defendants'motion for summary judgmentas to the claims the motion
addressesand grantthem an opportunity torespond to theadditionalFirstAm endmentclaim that

the courtherein identifies in Shell'scom plaint.

                                      L BA CK GRO UN D

                                      A . Claim s forRelief

       In Shell'sComplaint,ECFNo.1,whichisnotswonlorsigned underpenalty ofperjury,
he assertsthatllisrightsunderthe First,Fifth,Sixth,and Fourteenth Am endmentsto the United

StatesConstimtion were violatedby defendantsVD OC DirectorHarold Clarke and fourofficials

atPocahontasStateCorrectionalCenter(Gtpocahontas'):W ardenYotmg,AssistantW ardenW alz,
QualifiedM entalHea1thProfessionalHeatherL.Boyd,andlnstitutionalHearingsOfficerBandy.
The defendantshaveconstrued Shell'spro K pleading asattempting to state these claims:(1)
violations of the Fourteenth A m endm ent D ue Process Clause based on the im position of

disciplinary penaltiesand confiscationsofhis previously approvedpersonalproperty items;(2)
First A m endm entchallenges to a V D OC policy restricting the depiction of nudity in incom ing

inmate publications (çGnudity policy''l;(3) a FirstAmendment challenge to VDOC policies
                      h
prohibitinginmatesfrom possessingoriginalpiecesofincomingmail(ûicorrespondencepolicy'l;
and(4)aFourteenthAmendmentDueProcesschallengetotheVDOC policyprohibitinghim from
ordering specialfood packagesunlesshehasbeen freeofdisciplinary convictionsforsix months

(Elfoodpackagespolicy''l.lShellseeksdeclaratoryandinjunctivereliefandrett.
                                                                         u.
                                                                          nofmoniestaken
forhisdisciplinary fines.

                                        B.Confiscated Property

        Shellwas confined atPocahontas when the events atissue occurred.z O n N ovem ber 30,

2015,Boyd told Shellthatunder his treatm ent plan,he w as notallow ed to have photographs of

M arion,hisdeceased girlfriend who isalso consideredthevictim ofhiscrim e,orany wom an who

resem bled M mion. Boyd also gave Shellacopy ofthetreatmentplan,which hesigned. Compl.
             '    .        .                                                                           ,

Ex.F,2CF &o.1-iat118-19.ThisdocllmentsiatesthatShellisS&gpjrohibited from viewing or
possessing any publications,materials,orphotoswhich m ay be detdm entalto thetreatmentplan

orthatmaypromotesexually deviantbehaviors.Thisincludesmaterialsandphotosofvictimts).
Untilrelease.''Id.at119.Shellthereafterattem ptedtorem ovefrom hisproperty itemsa11pictures

ofM arion(manyofwhichhehadbeen allowedtopossessanddisplayforyears)andmailedthem
to afriend outside theVDOC.




         1Thedefendantshaveconstruedtheseclaimsfrom Shell'sgenerallystated,overlappingSscausesofActionj''
titled Rconstitutionality ofD efendants'Actionsy''ddRuleasAppliedy''and do enialofDue Process.'' Compl.28-33,
ECF N o.1. They requestan opporttm ity to brief any additionalclaim sthatthe courtm ay recognize in Shell's
subm ission,and asstated,thecourtwillgrantthatrequest.
        ThecourtadvisesShellthathisgrossmisjoinderofunrelatedclaimsinthiscasehasgreatlyhamperedthe
effoz'
     tsofthedefendantsandthecourtto wirmow outhislegalclaimsand adequately addressthem. UnderRules 18
and 20 oftheFederalRulesofCivilProcedure,Shellshouldhave filed aseparatelawsuitforeach ofthefourclaim s
the defendantshave identified: theconfiscatedproperty claim s,thenuditypolicy claim s,thecorrespondencepolicy
claim ,and thefood packagesclaim . H ispro K stam sdoesnotexcusehisblatantfailureto com ply with courtrules
andorders.
       2 Thepadies'evidenceofevents,assumm arizedhere,islargely undisputed,exceptwherbotherwisenoted.
See Compl.Ex.,ECF N o.1& 1-1;M em .Supp.M ot.Sum m .J.Smalling Aff.andBandy Aff,ECF Nos.10-1& 10-
2.
        Shell'sClaim (1)includesdueprocesschallengesto severaldisciplinary proceedingsat
Pocalm ntas. ln response,the defendants offer an A ffidavit f'
                                                             rom H earings O fficer Bandy w ith

docllmentation ofthe challenged proceedingsattached. M em .Supp.M ot.Sllm m .J.Bandy Aff.,

ECF No.20-1.A copy ofVDOC OP 861.1,OffenderDiscipline,which setsouttheguidelinesfor

the inmate disciplinary proceedings,isattached to Bandy'sAffidavit. Id.at10-49. Bandy states

that Shell was afforded a11 applicable due process rights under OP 861.1 with regard to the

challengeddisciplinarycharges.BandyAff.!35.
        On August16,2016,Boyd placed an institutionalchargeagainstShell,PSCC-2016-1019,

forpossession ofcontraband- anew spaperarticle aboutShell'scrim esthatincluded apicmre of

hisvictim.Compl.7-8andEx.A,ECFNo.1-1at2-3,7-16.;BandyAff.!! 10-13andEx.57-73.
The staff investig'
                  ation of the charge concluded on August 16,2016,the Disciplinary Offense

Report(ç$DOR'')was served on Shellthatsame day at2:25 p.m.,3 and he signed the report
indicating thathe had been inform ed ofthe charge againsthim and advised ofhisrights. Shell

madearequestfordocumentaryevidence,whichBandyrejectedasnotbeingtimelyfiled.Bandy
conducted adisciplinary hearing on August24,2016,and found Shellguilty ofthe PSCC-2016-
1019 contraband charge,based on theReporting Offcer'stestimony thatitem sprohibited tmder

Shell'streatm entplanhad beenfoundinhispossession.Bandyimposeda$15fine.Shellappealed
hisconviction andthe $15 fne,and W arden Yotm gupheld Bandy'srulings. Shellalsohad other
confiscated item sm ailed to his giend forsafekeeping.

        Ofticerssearched Shell'spersonalpropertytwice on October21,2016,and confiscated 21
photographs and other materials for Boyd to inspect. Boyd later retunwd m any m aterials,

including fourofthe photographs,butshe advised Shellthatotherm aterialsviolated lzistreatm ent


        3 ShellcontendsthatKslnloneofthechargesBoydwrotewereservedwithin''thetimelimitsoutlined in
VD OC OP 861.1RH,which requiresthatthe So isciplinary Offense Reportshould be served on the offenderby
midnightofthenextworkingdayfollowingthediscoveryoftheallegedoffense.''Compl.!31.Thedocumentation
attachedto Bandy'sA ffidavitprovesotherwise,and Shellhasofferedno evidencetorefuteit.
                                                   3
plan.Shellwaspennitted to authorizeoo cialstom ailtheconfiscated materialstoafriendoutside

the VDOC for safekeeping tmtilhis release. The friend has advised Shellthatthe m aterials

received didnotincludethe 17 additionalphotographsthatofficerstook from Shell.4

        OnN ovember221 20161 Boydm otetllreeadditional,allegedly ççfalseand illegal''charges
                          .




againstShell,including PSCC-2016-1644forunauthorizeduseofa1aw librarytypewriter.Compl.

Ex.E,ECF No.1-1;Bandy Aff.!! 14-17and Ex.74-88.Thestaffinvestigation leadingtothis
charge wascom pleted on N ovember22,2016,the DOR wasserved on Shellat5:13p.m .,and he

signed the reportindicating thathe had been infonned ofthe charge againsthim and advised of

his rights. Shellrequested docllm entary evidence,which Bandy approved and obtained. Bandy

found Shellguilty oftheoffense,based on Boyd'stestim ony thatShellhad usedthetypewriterin

the 1aW library to type a documçntthatwasnotintended foran active legalcase oraction,and

imposed a $15 fine. AssistantW arden R.W alz upheld the conviction on appeal. Fdrthe sam e

conduct,Shellwasalso suspended from usingthe1aw libràry forsix monthsformisuseof(itsj
resotlrces. Com pl.Ex.E,ECF N o.1-1 at98.

        In PSCC-2016-1645,Boyd charged Shellw ith possession of contraband for having the

handwritten notesby his attorney,describing Shell'scrim e. Compl.Ex.F,ECF No.1-1at108-

122;BandyAff.!! 18-21andEx.89-105.Thestaffinvestigation endedonNovember22,2016,
the DOR wasselwed on Shellat4:57 p.m .,and he signed thereportindicating thathe had been

irlfonned of the charge against him and advised of his rights. Shell requested docllm entary



        4 Shell,through his friend,has submitted to the courtcopiesofthe materialsconfiscated in Augustand
October2016 thatthe giend received 9om Shell' ,thesematerialsarenow on the court'sdocketasExhibitC to his
response in opposition.Pl.Resp.Ex.C,ECF N o.36.
        Shellhasalsopursuedgrievancesaboutthecontiscationofthesepropertyitem s.Heattachestohiscom plaint
acopy ofRegularGrievancePSCC-16-REG-00l2j,seekingthereturn ofhisproperty confiscated on October21,
2016. Com pl.Ex.B,ECF N o.1-1 at18-27. W alzfound Shell'sGrievanceunfounded,and Shellunsuccessfully
appealedhisdecision.InanotherRegularGrievance,PSCC-17-REG-00015,Shellprotestedthat13photop aphswere
missing 9om hisconfiscated propeo .Compl.Ex.C,ECF No.1-1at50-54.W alzfoundthisGrievanceunfounded,
andthatdecisionw asupheldon appeal.
                                                    4
evidence,which Bandy obtained.Bandy found Shellguiltybased on Boyd'stestim onythatShell

had in his possession two handwritten pages describing sexualacts- items prohibited by his

treatm entplan.On November30,2016,Bandy foundhim guilty ofthischargeand imposeda$15
fine. Shell'sappealwasunsuccessful.

       In PSCC-2016-1646, Boyd charged Shell with failure to follow posted nzles and

regulationsforpossessingthestateinm atentunberofafonnerVDOC inmate.Compl.Ex.G,ECF

No. 1-1 at 124-135;Bandy Aff.!! 22-25 and Ex.106-121. The staff investigation ended
Novem bér22,2016,theDOR wasserved on Shellat5:07 p.m .thatsam ed>y,and hesigned the

reportindicating thathehad been izlform ed ofthe charge againsthim and advised ofhisrights.

He requested docum entary evidence,which Bandy obtained. On Novem ber 30,2016,Bandy

fotmdSheliguiltybased on Boyd'stesiimonythatShellhadinhisposàessionanotheroffender's
name and ID num berand Shell'sadm ission thatthe inm ate had given itto him . Shellappealed

his
  ''conviction and $15 fine,and W arden Young upheld the conviction.

       On Jtme22,2017,Boyd wrotealevel100 disciplinarychargeagainstShell- PSCC-2017-

1031,forpossession ofBoyd'spersonalinfonnation. Com pl.Ex.H,ECF 1-1 at137-45;Bandy

Aff.!!26-30andEx.122-27,ECFNo.20& 20-1.ThischargestatedthatShellpossessedacopy
ofBoyd'sstatelicenseasam entalhealth worker. The staffinvestigation concluded on June 21,

2017,theDOR wasserved on Shellat4:57thefollowing day,andhesigned thereportindicating

thathehadbeen inform ed ofthe chargeagainsthim and advised ofllisrights.Bandy folmd Shell

guiltyofthischargebasedon Boyd'stestim ony and,asapenalty,suspended Shell'stelephoneand

kiosk (email)privilegesfor45 days. On appeal,afterShellhad served mostofthesuspension
tim e, W arden Y otm g dism issed the charge, based on irlform ation in Shell's appeal and on his

conclusion thatthe docum entw as a public docum ent,nota copy of Boyd's license,that did not

include personalintbrm ation im pennissible forShellto possess. Shellcontendsthatbecause this
level 100 charge was not immediately removed from his record after its dismissal,officials
                              .




increased his security leveland transferred him to ltiverNorth Correctional Center CGltiver
North'l,ahigherseclzrityandmorerestrictivefacilitythan PocahonGs.
          On June 22,2017,Boyd also wrotePSCC-2017-1032,chatging Shellwith possession of

contraband forhaviùg materialsprohibited by ltistreatmentplan because they related to his
conviction andprom oted sexually deviantbehavior.Compl.Ex.1,ECF N o.1-1at147-59;Bandy

Aff.!!31-34andEx.128-42.Thestaffinvestigation concludedon Jtme22,2017,theDOR was
served on Shellthatsame day,and he signed thereportindicating thathe had been infonned of

the charge againsthim and advised ofhis rights. The confiscated item s w ere pdnted pages f'
                                                                                           rom

Tony W ard's website that contained sexually-related m aterial about Shell's victim and an

advertisem entfrom aVocuem agazinethatdepictedtwowom enm uppingeach otherin sticlcings.

Bandy found Shell guilty of this offense based on Boyd's testimony and imposed a loss of

telephonemid kiosk privilegesfor45 days.W arden Young upheldhisconviction on appeal.

                                    C.Adm inistrativeRemedies

          lnsupportofthedefendants'motionforstlmmaryjudgment,theysubmitanAffidavitfrom
C.Smalling,the Hum an RightsAdvocate atPocahontas,as evidence ofthe available grievance

proceduresand Shell'suseofthem . M em .Supp.M ot.Sumrp.J.Sm alling Aff.,ECF No.10-1.A

copy ofOP 866.1,OffenderGrievanceProcedure,wasattached to Smalling'sAfsdavit.1d.at7-

.   19. Sm alling is responsible for m aintaining grievance files on inm ates at Pocahontas. The

procedures in OP 866.1 provide a mechanism for inm ates to resolve com plaints, appeal

adm inistrative decisions,and challenge the substance ofprocedures. The procedures also provide

V D OC adm inistratorsw ith a m eansto evaluatepotentialproblem s,and,ifnecessary,correctthose

problem sin a tim ely m anner.




                                                 6
          Under OP 866.1,a11issuesare gdevable exceptthose pertaining to policies,procedures

anddecisionsoftheVirginiaParoleBoard,disciplinaryhearings,stateandfederalcourtdecisions,

lawsandregulations,andothermattersbeyondthecontroloftheVDOC.OP 866.1(IV)(M )(2).
Am ongtheissuestheprocedurelistsasgrievableby offendersare:

                 Procedures of the facility,region,division,and departm ent w hich affect
                 the mievantpersonally
                 Actionsofindividualemployeesand/oroffenderswhich affectthegrievant
                 personally....

OP866.1(IV)(M)(1)(emphasisadded).RegularGrievancesmustbesubmittedwithin30calendar
daysf'
     rom the dateofocc= ence/incidentordiscovery oftheoccurrence/incident.Only oneissue

m ay be addressed per Grievance. The inm ate m ust attach to the Regular Grievance a11records

necessary to investigate his com plaint, including a copy of the Inform al Com plaint form , if

required,and the staffresponse to it.

      '
          RegplarGrievancesthatdo notm eetthe tiling requirem ents ofOP 866.1arerettm led to
            .           .    '
                             .           .                                               '   .




the inm ate w ithin tw o w orldng days from the date of receipt,noting the reason for return on the

intake section ofthe Grievanceform .Theinm ate isinstnzcted how to rem edy any problemswith

theRegularGrievrncewhen feasible,and he may then resubm itit. Ifan inmatewishesto obtain

review of the intake decision on any Grievance,he must send it to the applicable Regional

Om budsm an w ithin five calendardays ofreceiptfora determ ination. There is no further review

oftheintake declsion.
          OP 866.1 states:

                 An offender m eets the exhaustion of rem edies requirem ent only when a
          RegularGrievance hasbeen'carried through the highesteligible levelof appeal
          w ithoutsatisfactory resolution ofthe issue.
               . . . .    Ifa RegularGrievance doesnotmeqtthe criteria foracceptanceand
       review by the RegionalOmbudsman gand) does not resultin intake into the
       grievance process,theissue m ustbe resubm itted in accordancew ith the criteria for
       acceptance. The exhaustion ofremedies reqtàirementwillbe metonly when the
       Regular G rievance has been accepted into the grievance process and appealed   .

       through the highesteligible levelw ithoutsatisfactory resolution ofthe issue.

OP 866.1(1V)(O)(2).
       IfaRegularGrievance is accepted atintake,the W arden ora designeereview sitand issues

aLevelIresponse.IftheoffenderisdissatisfkdwiththeLevel1determination,hemayappealto
LevellI,triggering review ofthe Level1 response by the RegionalAdministrator or another

appropriate adm inistrator. Form ostissues,Level11isthe finallevelofreview. Forthoseissues

appealabletoLevel111,theDeputyDirectorortheDirectoroftheVDOC conductsareview ofthe

inm ate'sissue andtheLevel1and 11determinations.

       Acçordingto Smalting,VDOC recordsindicatethatShellwasinclceratedatPocahontas
from Apyil29,2009,untilhis tralpfer to Itiver N orth on A pril4.2018. Sm alling statesthatshe
                 .
                     '.    .   .         .   .     '        *'
                                                            '    -   '   .'



hasreview ed Shell's Grievalw e file atPocahontasforany Grievancesrelated to any issues he has

raised in this case.

       ln Shell'sRegularGrievance PSCC-17-REG-00020,stamped asreceived on M arch 1!,
2017,Shellwrote:

               ThePRC gpublicatlonsReview Committee)hasdisapprovedmyDec.2016
       issueofShutterbuc magazineforcorgainingnudity.
              Thepolicy bnnningnudityisover-broad.Courtshaveconsistently heldthat
       such over-broadpoliciesareunconstitutional.
              Furtherm ore,the policy is sim ply silly....

Com pl.Ex.J,ECF N o. 1-1 at 171. Sm alling nlled this G rievance to be tm fotm ded,and Shell

appealedthathnding through LevelII1ofthegrievanceprocedures,where ChiefofOperationsA .
D avid R obinson upheld the disapprovaldecision ofthe PRC forthispublication. 1d.at173.

       Sm alling states, cT his grievance, how ever, only addressed the single issue of Shell's

December20f6 tshutterbug'magazinebeingdisapproved.''SmallingAff.! 11andEncl.B.As
indicated above, this Grievance also challenges the nudity policy as overbroad and

unconstitutional. According to Sm alling,thepublicationspolicy wasnmended on April1,2015,

toincludetheprovisiondefiningandprohibitingnudity.1d.at! 12.SmallingstatesthatShelldid
notfilea RegularG rievalw e challenging thatpqlicy w ithin 30 daysofthepolicy changeasrequired

tmderOP 866.1. Shellcontends thathe grieved the VD OC'S nudity policy as soon ashe was

directly affecfed byx
                    thepolicy.Resp.Opp'n 15,ECF No.33-1.

       Shell filed a Regular Grievance com plaining that his O ctober 2016 issue of V ogue

m agazine w as disapproved for contiirling nudity. Com pl.Ex.J,ECF N o.1-1 at 188-89. On this

Grievance,Shellalso wrote: CçYotlr policy banning allnude images is overbroad,m aking no

distinctionbetweensexualnudityandartisticnudity.''SmallingrejectedthisGrievanceonintake
foran expired filing period and wrote,tdpolicy in effectsince 4/1/15 cannotgrieve contentof

policy,onlydisapprovalsofspecitlicjitem's.''
       ShellfiledaRegularGrievancicompla'ining'thathisSepiimbei22,2016,issueofRollilik

Stonemagazinewasdisapprovedforcontainingnudity.ld.at166-67.Smallingrejecteditforan
expired sling period and wrote,(T olicy in effectsince4/1/15--cannotgrieve contentofpolicy,

only disapprovalsofspecitk item s.'' Shellhasnotprovided evidence thathe appealed this intalce

decision.

       Shell filed a Regular Grievance complaining that his Julf/August 2016 issue of
Ranzefindermagazinewasdisapprovedforcontainingnudity.Ld-usat200-01.OnthisGrievance,
Shellalso com plained thatthepolicy bnnning a11publications containing nudity was overbroad

and,therefore,tmconstitutional. Smalling rejectedtheGrievanceon intakeforan expiredtiling
period. Sm alling w rote,lipolicy in effect since 4/1/15- cnnnot grieve content of policy,only
                                                                         '       '       '
            .                                                  '             .       '       .'
        .

disapproval of specific item s.'' Shell has not provided evidence that he appealed this intake

decision.

                                               9
       ln aRegularGrievance in August2017,Shellcomplained thatthedisapprovalofhisJlme

2017 issue of Vozue magazine for nudity and the VDOC nudity policy were blatantly

unconstimtional. Id.at155-86. SmallingrejededthisGrievanceonintakeforan expiredfiling
period,and wrote,çtprocedttretook place 07/01/2015.'' Shellhasprovided no evidence thathe

appealed thisintakedecision.

       Shell'sRegularGrievance,stamped asreceived on August31,2017,complained thatthe

disapprovalofhisJtme 15,2017,issue ofRollinc Stonem agazine fornudity and OP 803.2 were

blatantlyunconstitutional.1d.at169-70.SmallingrejectedthisGrievanceonintakeforanexpired
filing period,and wrote,(Troceduretook place07/01/2015.'' Shellhasprovided no evidencethat

he appealed thisintakedecision.

       shell'sRegularGrievance,stamped asreceived on August31,2017,complained thatthe

disapprovalofhisJune2017Vocuemagazinefornudityand OP 803.2 asm ittenwereblatantly
tmconstitutional. 1d.at192-93. SmallingrejectedthisGrievanceon intakefôran expiredfiling
period,and wrote,çsprocedttre took place 07/01/2015.'' Shellhasprovided no evidence thathe

appealed thisintake decision.

       Shell subm itted an Inform al Complaint, PSCC-17-1NF-00216, on M arch 20, 2017,

regardingane'
            w incomingcorrespondencepolicy.SmallingAff.!13andEncl.C.IntheInformal
Complaint,Shellstated thatitwas improperforthe VDOC to m ake black and white copiesof

colordocumentsand photossentto him through the mailand then destroy thecolororiginals,as

thenew policy would require. Sm alling responded to Shell'sInform alComplainton M arch 22,

2017,and advised him thatthe new policy wouldtakeeffecton April17,2017,and thatinmates

w ould have 30 days from thatdate to file a R egularGrievance aboutthe change. Sm alling states

that Shell did not file a Regular Grievance regarding the new VD OC policy on offender

correspondence.


                                              10
       Shellsubm itted an Inform alCom plaint,PSCC-17-m F-00346,dated M ay 3,2017,stating

thatitwasunacceptabletohim to havecolorphotosthathadbeen senttohim photocopiedin black

andwhitewiththeoriginalsdestroyed. SmallingAff.! 14 andEncl.D. Smallingrespondedto
him on M ay 4,2017,and advised him thatthe update to the policy w asm ade statew ide,and staff

atPSCC follow procedureswhen copyingm ailentering the facility. She also infonned Shellthat
offenders could receive fullcolorphotographsthrough theirJpay players. Sm alling states that

Shelldid notfile a Regular Grievancd regarding the VD OC 'S am ended correspondence policy's

prohibition on originalphotographs.

       Sm alling also reports thatherreview of Shell's Pocahontas G rievance file does notshow

thatheeversubm itted any Inform alComplaintorRegularGrievanceregarding theVDOC food

package policy. In his response in opposition,Shellconcedesthathe did notfile any Regular

Grievance aboutthispolicy.R esp.Opp'n 17,ECF N o.33-1.

                                       II.DISCU SSION

                             A .The Sllm mary JudgmentStandard

       Thestandard forreview on amotion forsllmmaryjudgmentiswell-settled. The court
should grantsllmmaryjudgmentonlywhen thepleadings,responsestodiscovery andtherecord
revealthatçlthere is no genuine dispute as to any m aterialfact and the m ovantis entitled to a

judgmentasamatteroflaw.''Fed.R.Civ.P.56(a);see,e.c..Celotex Cop.v.Catrett 477U.S.
317 322-23(1986);Andersonv.LibertyLobby.Inc.,477U.S.242 250(1986);M atsushitaElec'
                                                                                 .
lndus.Co..Ltd.v.Zenith Radio Corp.,475U.S.574,586-87 (1986).A genuinedisputeoffact
existsGtifthe evidence issuch thata reasonablejtuy couldrettzrn averdictforthe nonmoving
party.'' Anderson,477 U.S.at248. ln considering a motion forslzmmaryjudgment,the court
m ust view the facts and the reasonable inferences'to be draw n from the facts in the light m ost

favorabletothepartyopposingthemotion.Seety-.,477U.S.at255,
                                                         .M atsushita,475U.S.at587.
To besuccessfulonamotion forsllmmaryjudgment,amovingpartyGsmustshow thatthereisan
absenceofevidenceto supportthenon-m ovingparty'scase''orthatKltheevidenceisso one-sided

thatone party mustprevailasa matteroflaw.''Lexinglon-south Elkhom W aterDist.v.City of

W ilmore.Ky.,93 F.3d 230,233(6th Cir.1996).W henamotionforsummaryjudgmentismade
and isproperly supported by affidavits,depositionsoranswersto interrogatories,the nonmoving

party m ay notreston themereallegationsordenialsofthepleadings. See Oliverv.Va.Dep'tof

Corrs.,No.3:09CV000562010,W L 1417833,at*2 (W .D.Va.Apr.6,2010)(citingFed.R.Civ.
P.56(e)). Instead,the nonmoving party mustrespond by ax davitsorotherwise and present
speciûcfactsfrom which ajurycouldreasonably findforeitherside. SeeAnderson,477U.S.at
256-57.

       Thedefendantshavefiledamotionforsummaryjudgment,supported withaffidavitsand
docum entation.They arguethatVhellhaspresentednom aterialdispute'offacton which he could
persuade a factfindeito find in his favor. Shell's Com plaintand hisfilingsin réjponse to the

defendants'motionarenotswornorfiledunderpenaltyofperjury.Shellhasalsofiledapleading
titled GçM otion forSllmm ary Judgm ent''ECF No.12. Itdoesnotmeetthe definition ofsuch a

motion,however. Rather,the courtconstrues it as a motion to strike the defendants'answer.

Shell's m otion complains thatthe defendants'asserted defenses rely,in pat't,on a num ber of

docllmentsinitially attachedtotheirsummaryjudgmentmotion,manyofwllichwereredactedto
disallow Shellfrom possessingitem spreviouslyconfscatedfrom him askiolàtiveofhistreatment

plan. Later,however,the courtgranted the defendants'm otion to amend their pleading and

evidencetoexcludethedocllm entsatissue. SeeM ot.Am end.2-3,ECF No.20.Finding no legal

grotmdjustifyingShell'smotiontostrikethedefendants'answer,thecourtmustdenyit.




                                             12
                          B.Failureto ExhaustAdm inistrativeRemedies

        Under 42 U.S.C.j 1997e(a),a prisonercnnnotbring a civilaction concerning prison
conditions until he has first exhausted available adm inistrative rem edies. This exhaustion

requirementisççm andatory.'' Rossv.Blake, U .S. -        -   ,   136S.Ct.1à50,1856(2016).Tocomply
with j 1997e(a),aninmatemustfollow each step oftheestablished grievanceprocedurethatthe
facilityprovidestoprisonersandmeeta11deadlineswithinthatprocedurebeforetilingllisj1983
action. SeeW oodfordv.Nco,548U.S.81,90-94 (2006)(finding inmate'stmtimelygrievance
was not Eçproper exhaustion''of available administrative remedies under j1997e(a)). The
defendantsbeartheburden ofproving theafsrmativedefensethatShellfailedtoexhaustavailable

adm inistrativerem ediesregardinghisclaimsbeforefiling suit. Jonesv.Bock,549 U.S.199,212

(2007).
        ThedefendantsarguethatShellfailed to exhâustadministrativereiediesasto hisclaim s
        '

challengingtheVDUC nuditypolicy- claim (2),thecorrespon'dencepolicy- claiin (3),andthe
food packagespolicy- claim (4). Shellconcedesthathe did notexhausthis administrativ'e
rem edies as to the food packagespolicy. H e also has notsubm itted any sw orn statem entorother

evidenceto refm ethedefendants'evidencethathedid notfile aRegularGrievance complaining

aboutthe correspondenc,
                      e policy. Therefore,the courttsndsno genuine dispute ofm aterialfad

andwillgrantsummaryjudgmentforthedefendantsasto Claims(3)5and (4)under42 U.S.C.
j1997e(a).


         5 M oreover, even i
                           fShellhad exhaustedClaim (3),itiswithoutmerit. ThiscourtandtheUnited States
District Courtforthe Eastern D istict ofV irginia have both upheld as constitm ionalthe portion ofthe VD OC
correspondencepolicy prohibiting inmates from receiving originalpiecesofm ailand photop aphs. See Strebe v.
Kanode,No.7:17cv321,2018WL 4473117(W .D.Va.Sep.18,2018)(slipcopy);Bratcherv.Clarke.No.1:17cv474,
2018WL 4658684(E.D.Va.Sep.26,2018)(slipcopy). Ineach case,thecourtruledthatthispolicyisrationally
relatedtolegitimatepenologicalinterests.SeeLd=at*6-12;Strebe,2018WL 4473117!at*6-7(b0thcitingthefour
factorsofTurnerv.Satlev,482 U .S.78,89 (1987:.Shel
                                       .            l'sfacialchallengetothepollcyisasubstantivelysimilar,
butevennarrower2claim thantheonethecom'tsconsideredinBratcherandStrebe.FindingtherationaleintheStrebe
and Bratcher declsionsto be applicable and persuasive here,the courtwillalso grantthe defendants,summ ary
judgmentmotionastoClaim (3)aswithoutmerit.
                                                    l3
       'liecourtcarmotreachthesameconclusion astoClaim (2),regardingthenuditypolicy.
TheevidenceindicatesthatShellfully exhaustedhisadministrativeappealson RegularGrievance

PSCC-17-REG-00020,which complained aboutboth thedisapprovaloftheDecember2016issue

ofShutterbua magazine and the constitm ionality ofthe nudity policy itself. On the face ofthis

RegularGrievance,Shellwrote:

              Thepolicy bnnning nudity isover-broad.Courtshaveconsistentlyheld that
       such over-broad policiesarelm constitm ional.
              Furtherm om ,the policy is sim ply silly....
SmallingAff.Encl.B,ECF No.10-1at20-24. Sm alling accepted thisGrievance on intake,W alz

issued a LevelIresponse,and Shellthen pursued the m attertllrough LevelIl1ofthe g'
                                                                                 rievance

procedures.Thefactthatprison officialsnow claim thattheyaddressedonly oneportion ofShell's

Grievance doesnotm ean thatShellfailed to fully exhaustboth portions- his challenge to the

policy itselfand hiscomplaintaboutdisapprovalofhismagazine.

       Thedefendantsarguethat,to betim ely fled,any Grievancechallenging thisnudity.
                                                                                   policy

should havebeen filed within 30 daysofthepolicy'seffective date. Yet,OP 866.1statesthatto

be grievable,a policy orprocedure mustaffectthe inm ate personally. Atthe very least,tllis

inconsistency in the.defendants'exhaustion argum entherecreatesadisputeoffactthatprecludes

summary judgmentasto the facialchallenge to the policy in Claim (2). Furthermore,the
defendantsconcedethatShellhasexhaustedhisclaim concerningthedisapprovaloftheDecember

2016 issueofShutterbug. Accordingly,thecoul'twilladdressthese facetsofClaim (2)on the
m erits.

       The courtfinds no m aterial dispute of fact on which Shell could dem onstrate proper

exhaustion ofadm inistrative rem ediesregarding the disapprovalofseveralotherm agazine issues

lmderthenttdity policy,howev'er. Asto each ofthese otherpublications,Shellfiled a Regular

GrievancethatSmallingrejected on intake. On each occasion,Shelltook nofurtheraction. He
failed to plzrsue additional, available rem edies under the grievance procedtlres- to appeal the
                                              14
intake decision and/or to fle a revised Grievance challenging only the disapproval of the

publication and pursuing thatclaim tilrough thehighestavailablelevelofappeal. Therefore,the

courtwillgrantthe defendants'motion forslzmmaryjudgmentasto theportionsofClaim (2)
concerning thedisapprovalofcertain issuesofVocue,Rolling Stone,and Rancetinder,based on

Shell's failure to exhaust. Because the record reflects that Shellcould notnow complete the

VDOC grievanceprocedtlresontheseclaims,thecourtwilldismissthem withprejudice.
                                     C . The N udity Policy

       Thedefendantsarguethatsllmmaryjudgmentshould beentered intheirfavoron Shell's
First A m endm ent challenge to the nudity policy regarding incom ing publications because this

courthasupheldtheVDOC nuditypolicy againstasimilarFirstAmendm entchallenge.Fauconier

v.Clarke,257F.Supp.3d746,54(W .D.Va.2017),afrd,709F.App'x 174(4thCir.2018),cert.
denied,No.18-7762,2019W L 1231914 (M ar.18,2019)(citing Lovelacev.Lee,472 F.3d 174,
199 (4th Cir.2006);'Ihlrnerv.Safley,482U.S.78 (1987)).Thecourtin Fauco'
                                                                      nierdetennined
   .
thatthepèll
          icy wasreasonably related to legitimatepenologicalinterests, other avenuesrem ained

available for inm ates' exercise ofthe right to view non-obscene m aterials,alternative m easures

would adversely impact inm ates and staff,the policy was not an exaggerated response to the

problem itaddressed,and the policy wasnotoverly broad. Id.at754-59. Shellcom plainsthat

V D OC officials inconsistently apply the nudity policy. The courtcan find no respect in which

these allegations give rise to a claim of constitutional proportions. In Fauconier, the court

specifically held that occasional inconsistencies in the application of a policy,based on the

discretion granted to the decisionmakers,do notrenderthatpolicy unconstitm ional. Id.at762.

Forthestated reasons,thecourtwillgrantthedefendants'motion forsummaryjudg'mentasto
Shell'sClaim (2)regardinghisfacialchallengetothenuditypolicy.



                                               15
        The coul'talso determinesthatthedefendantsare entitled to summaryjudgmentasto
Shell'schallenge tothe disallowance oftheDecember2016 issue ofShutterbuc m agazine tmder

the nudity policy. Thedisapprovalofthepublication cnm efrom the PRC and wasupheld by the

chief of operations. See OP 803.2 at 5;6 Com pl. Ex.J, ECF N o. 1-1 at 171-73. Thus,the

defendantsShellhasnnm ed had no personalresponsibility forthatdecision and cnnnotbe held

liableforitunderj 1983. Trulockv.Freeh,275F.3d391,402(4thCir.2001)(notingthatliability
inacivilrightscaseisçlpersonal,basedupon each defendant'sownconstimtionalviolations').
        In any event, Shell's claim is foreclosed by the decision in Fauconier. The PRC

disapprovedtheDecember2016 Shutterbuaissuebecauseitviolatedthenuditypolicyby depicting

in som e way,human orcartoon,male orfemale genitals,thepubic area,the female breastwith

lessthmla f'ully opaque covering ofthe areola,orthem ale orfem ale anuswith lessthan a f'
                                                                                        ully

opaque covering. ShellarguesthatifVDOC publicationscan contain the GreatSealofVirginia,

which includes a bare fem ale breast with the areola tmcovered,then he s
                                                                       'hould be allowed to

possess his m agazine. In Fauconier, the court recognized that ççthe fact that a statute is

constitutionalas m itten does notpreclude a courtfrom deciding whether the statute has been

applied in a particularcase in a w ay asto violate vadous constitutionalprovisions.'' 257 F.Supp.

3d at761. The plaintiffin thatcase complained thatan Esquire m agazine containing acartoon

depiction ofnudity wasallowed underthenuditypolicy,butPlayboy magazinesweredisapproved

for nudity. Id. Considering the deference courts m ust grant to prison officials in prison
        .                                        '

m anagem entdecisions,and çlin lightoftheregulation'srehabilitative and security pup osesy''the

courtcondudedthatthisseem inginconsistencyinapplication,vestedintheprofessionaldisoretion

of the PRC and the chief of operations,did not violate the plaintiffs constim tional right. Id.




        6 ThecourttakesjudicialnoticeofthisVDOC policyregardingincomingpublications,availableonlineat
he s://vadoc,
            virghia.gov/general-public/operating-procedures.
                                                     l6
Shell's claim falls squarely into the snm e category. Accordingly, the court will grant the

defendants'motionforsllmmaryjudgmentastoClaim (2)initsentirety.
                                    D.DueProcessClaim s

       ThedefendantsargueforsummaryjudgmentintheirfavoronClaim (1)becauseShellwas
eithernotdeprived ofa protected liberty orproperty interestorsuffered no violation ofhisdue

processrightsrelated to thechallenged disciplinary proceedingsand property confiscations. The

court'agreesthatShellhasnotestablished any dueprocessviolations.

       Prisonersm ay notbedeprived oflife,liberty orproperty withoutdueprocessoflaw . See

W olffv.M cDolmell,418U.S.539,556(1974).However,theDueProcessClauseappliesonly
w hen governm ent action deprives an individualof a legitim ate liberty or property interest. See

Bd.ofRegentsofState Colls.v.Roth,408 U.S.564 (1972). Penaltiesthatdo notimposean
atypicaland significanthardship on a prisonerin relation to theordinary incidentsofprison life

arenotconstitutionally protected interestsundertheDue ProcessClause.See Sandin v.Cormer,

515U.S.472,484(1995)(holdingthatdisciplinarysegregationdidnotpresentthetypeofatypical,
significantdéprivationinwhichastatemightcréatealibertyinterest).Inparticular,apenaltythat
im poses a suspension or loss of telephone privileges or electronic devices does not deprive a

prisonerofan interestprotected by the Du'e Process Clause. See Cooperv.Dtmcan,2017 W L

2271501,at*3 (W .D,Va.M ay 23,2017);Obataiye-Allahv.Cl'
                                                      ark,201'4W L t240509,at*6-7
(W .D.Va.Dec.18,2014). Furthennore,thereisnoconstitutionalorstatm oryrighttousealaw
librm'
     y,see Lewisv.Casev,518U.S.343,351(1996),and atemporary inability io use a1aw
library isnotatypicalin theprison setting.

       For Shell's disciplinary convictions in PSCC-2017-1031 and PSCC-2017-1032,Bandy

penalized him w ith a tem porary loss ofprivileges- telephone and electronics usage oruse ofthe

1aw library.Becausethesepenaltiesdid notdepriveShellofafederally protected liberty interest,
he had no constitm ionalrightto particularproceduralprotections before losing the privilege or

dtlring the disciplinary proceedings. Thus,the courtwillgrantsummary judgment forthe
defendantsasto Shell'sdueprocessclaim sconcerningthesetwo disciplinary charges.

       Stprison disciplinaryproceedingsarenotpartofacriminalprosdcution,andthefu11panoply

ofrightsdue adefendantin such proceedingsdoesnotapply.'' W olff,418 U.S.at556. lfsuch a

disciplinaryproceedingsubjectstheinmatetolossofaconstitutionallyprotectedinterest,suchas
earned good conducttim e,orperhapsaportion ofproperty,

       theinmatemustreceive:(1)advancewrittennoticeofthedisciplinarycharges;(2)
       an opporttmity,when consistentwith institutionalsafety and correctionalgoals,to
       callwitnessesandpresentdocllmentary evidenceinhisdefense;and(3)awritten
       statem ent by the factfinder of the evidence relied on and the reasons for the
       disciplinary action.

Superintendent-M ass.Corr.Inst..W alpolev.Hill,472 U.S.445,454 (1985)(citingW olff,418
U.S.at563-67).
       W olffGtdidnotrequireeitherjudicialreview oraspecifiedquantum ofevidencetosupport
thefactfinder'sdeciàion.''Id.at454. çû-f'
                                        herequirementsofdueprocessareflexibleanddejend
on abalancingoftheinterestsaffectedbytherelevantgovernm entaction.''1d. Gç-
                                                                          l-hefundnmental

faim essguaranteed by the Due ProcessClause doesnotrequire courts to setaside decisions of

prison administrators (in disciplinary proceedings)thathave some basisin fact.'' 1d.at456.
Determining awhetherthisstandard isjatisfied doisnotrequireexnmination ofthe entirerecord,

independentassesslentofthecredibility ofwitnesses,ortheweighing ofevidence.''1d.at455.

       Shellcomplainsthat(a)none ofthe challenged disciplinary charges againsthim were
served upon him by m idnight ofthe next wörking day following discovery of the offense as

required by VDOC OP 861.1(IX)(A)(2);(b)he was notallowed Gdto know the nature ofthe
evidenc: againsthim ...untiljustpriorto thehearing,''andhéwaspreéludedç&from obtaining
evidencefrom outside''theprisonthatcouldestablishhisinnocence;and (c)Bandy,asaVDOC

                                             18
employee,was not an unbiased or im partial hearings officer, such as a magistrate or other

individualoutsidetheVDOC would be. Compl.32,ECF N o.1. Shellhas offered no statement

from himselforany otherwitnessthatissworn ormadetmderpenaltyofperjury asrequiredto
opposeamotionforsummaryjudgment.SeeOliver,2010W L 1417833,at*2.
       M oreover,thedefendants'evidenceindicatesthatShellreceivedtheprocedlzralprotections

required underW olffin each ofthe disciplinary caseswhere Shellreceived a monetary penalty.

Theirdocumentation showsthatShellreceivedamplenoticeofeach chargebeforethedisciplinary

hearing onthatcharge.Hill,472 U.S.at454.Thedefendantsalso assertthatShellreceived tim ely

notice ofthechargestmderVDOC policy aswell.In any event,aviolation ofVDOC policydoes

notsupportaconstitutionalclaim actionabletmderj1983.SeeUnitedStatesv.Caceres,440U.S.
741,752-55(1978);Ricciov.Cntv.ofFairfax,907F.2d 1459,1469(4th Cir.1990)(holdingthat
ifstate 1aw grantsmore proceduralrightsthan theConstitution requires,a state'sfailm e to abide

bythat1aw isnotafederaldueprocessissue).
       Foreach disciplinary offense,theevidence showsthatShellreceived a copy ofthecharge,

information about his due process rights, and forms to request witnesses and docllmentary

evidence. The recordsindicate thatShellappeared,testified,and presented llisdefense. He also

received m itten statem ents outlining the evidence Bandy relied upon and the reasons for the

finding ofguilt. The defendants'evidence is thatBandy had som e facttzalbasisforeach ofthe

conviction decisionson Shell'schargesforviolating histreatmentplan,and Shellhaspresented

no sworn statem entorothersuftk ientevidence in opposition. Finally,the courtconcludesthat

theVDOC practiceregardingdocllm entary evidenceand itspractice ofhaving aVDOC employee
act as the disciplinary hearings officer are consistent with the constitm ional due process

requirementsin W olff.Hill,472U.S.at454 (notingthatW olffdoesnotrequirejudicialreview
in prison disciplinary proceedingsl;W olff,418 U.S.at 566 Cçprison ofticialsmusthave the
necessary discretion to keep thehearingwithin reasonablelimits...aswellasto limitaccess...

to compile otherdocumentary evidence.'). Based on the llnrefuted evidenceregarding events
dtlring the disciplinary proceedings,the courtfinds no genuine dispute of material fact and

concludesthatthedefendantsareentitled to entl'yofsummaryjudgmentin theirfavoronShell's
Claim (1),allegingdueprocessviolationsrelatedtodisciplinaryproceedings.
        Thecotu'talsoconstruesShell'sClaim (1)ascontendingthatBoydwrongfullyconfscated
personal propel-ty items from him without due process on October 21, 2016, based on her

conclusion thatthey were inconsistentwith histreatm entp1an.7 M ostofthese item sazenow in

the possession ofShell'sfriend outside the VDOC. Thus,Shellcannotclaim thathe has been

deprived ofthem ;hem erely cnnnotpossessthem in hiscellatPocahontas.

        Shell also complains that 17 photographs taken from his cell in October 2016 have

allegedly disappeared and thatothersBoyd rettlrned to him were damaged. Itiswellestablished
                                                                    '                .   . '   .          .
               .                                              ,              :   '       '         .
thatanegligentorççtmauthorized intendonaldeprivation ofproperty by a stateemployeedoesnot

constitutea violation ofthe procedlzralrequirem entsofthe3ueProcessClause ofthe Fourteenth
Am endmentifam eaningfulpostdeprivation rem edy forthelossisavailable.'' Hudson v.Palmer,

468 U.S.517,533 (1984). Shellhad available remedies tmder Virginia state law to seek
reim bursem entforthevalueofthepropel'ty itemsthatBoyd allegedly lostordamaged.Va.Code

Ann.j8.01-195.3(ifvirginiaTol'tClailnsAct''orG'VTCA'').TheFourthCircuithasheldthatthe
VTCA and Virginia to14 1aw provide adequatepost-deprivation rem ediesfortortscomm itted by


        7 Som eofthese m aterials,aswellassom eitem sBoydlaterconfiscatedand disciplined Shellforpossessing,
Shellcharacterizesaslegalm ail,confiscated in violation ofhisSixthAm endm entrightto com municatewithcotm sel
and his FirstAm endm entrightto accessthe courts. He hasproven no such claim ,however. An inm ate has no
protected rightunderthe Sixth Am endm entin a civilcase to com m unicate confidentially or othem ise w ith his
attorney.SeeW olff,418U.S.at576($EAstotlzeSixthAmendment,itsreach isonlytoprotecttheattomey-client
relationship9om intrusion inthecriminalsetting....''
                                                   ).Shellpresentsnoevidencethattheconfiscated itemshave
any relationship to an active crim inalcase. An accessto courtsclaim requiresa showing ofparticularharm to the
inmate'slitigationofaviablelegalclaim.Lewisv.Casev,518U.S.343(1996);Altizerv.Deeds,191F.3d540,548
(4thCir.1999)(findingpracticeofogeningandreadingallinmates'outgoinglegalmailtosearchitandcensorsectlrity
threatening information did notvlolate inmates'constimtionalrights). Shelloffers no evidence thatBoyd's
confscationshaveharm ed hisability to litigateaviablelegalclaim .
                                                     2()
stateemployees. W adhamsv.Procunier,772 F.2d 75,78 (4th Cir.1985). Theavailability ofa
tol4 action in state courtfully satisfiesthe requirem entofm eaningfulpost-deprivation process.

Hudson,468 U .S.at536. Thus,the courtconcludesthatthe defendantsare entitled to sum mary

judgmentasto Shell'sdue processclaimsregarding thedisallowance ofhisproperty itemsin
octobel.2016andtàeallegedlossordamageofhisphotographs.
                           E.FirstAmendm entFreeSpeech Claim

       Courtshaveheldthatin avarietyofcontexts,aspartofitsFirstAmendmentprotection of

free speech,ççthe Constitution protects the rightto receive information and ideas.'' Stanlev v.

Georcia,394 U.S.557,564 (1969). ttln the prison context,regulations which circumscribe
constitutionally protected interests are pennitted so long as they are reasonably related to

legitim ate penological interests.'' Couch v.Jabe,737 F.Supp.2c1561,565 (W .D.Va.2010)

(internalquotationmarks,alteration,andcitationsomitted).
       In Sje11,sresponse to the defendants,motion,.
                                                   he statestjjat;t(aqmaj.
                                                                         ortjarustoj-ghisj
complaintisthatthematerialsconfiscatedby DefendantBoyd gin October2016and in thelater
disciplinaryactlonsqdidnot,anddonotviolateanyVDOC policy,nordotheyviolatehisso-called
ttreatm entp1an.''' R esp.O pp'n 1,ECF N o.33. H e asserts that Boyd's actions deprived him of

hisFirstA mendm entl-ightGsto read and view printed material,written m aterial,and images.'' 1d.

at29.W hilethisFirstAmendmentclaim isnotasclearly stated inthe'complaintasShellbelieves,

thecourtwillconstlmehissubmissionsliberallyto includeitin thisaction.

       Shell has not stated facts, however, showing that defendant Clarke had any direct

involvem entin the allegedly wrongf'ulcon
                                        'fscation ofShell'sm aterialsand photographsorthathe

received noticeoftheissue.Thus,Shellhasnotshom lthatClarkecom mitted orfailed to correct

theallegedviolation ofShell'sFirstAm endmentright. Tnzlock,275 F.3d at402.




                                              21
       Liberally construed,Shell'ssubm issionsdo indicatethatBoyd,Bandy,W alz,and Yotmg

werepersonally involved in the contiscationsorhad noticeofthem and an opporttmityto con'ect

the alleged violation by ordering that he could possess the m aterials in prison after all.

Accordingly,the courtconstnlesShell'ssubmissionsaspresenting claim sagainstBoyd,Bandy,

W alz,andYotmg forconfiscatingpersonalproperty itemsalreadyin hispossession,inviolation
ofhisFirstAm endm entrightto receiveand possessin prison information and ideas.Asreliefon

thisclaim,Shellhassoughtonlydeclaratoryan.
                                         dinjunctiverelieftoregainaccesstothecov scated
materials.Thecourtwill,therefore,directthesedefendantstorespondto Shell'sFirstAm endment

claim asconstrued.

                                    111. CON CLU SION

       For the stated reasons,the courtconcludes thatthe defendants are entitled to sldm mary

judgmentastotheclaimsaddressedintheirmotionandhereinresolvedbasedontheclaims'lack
ofm eritoron Shell'sfailtlreto exhaustadm inistrativeremediesbeforefiling thisaction.Because

itispotclearthatShellisnow unabletoexhatlstandrefilehisClaim (4)regardingthefoodpackage
policy,thecoul'
              twilldismissthatclaim withoutprejudice,butwilldismissClaims(1),(2),and(3)
and al1claimsagainstClarkewith prejudice. Thisaction willgo forward,however,on Shell's
claim alleging thattheconfiscationsofhispersonalproperty item sviolated hisFirstAmendm ent

rightto freely receive and possess information and ideas. An appropriate orderwillbe entered

herewith.

       The cotlrtwillmaila copy ofthismem orandum opinion and the accompanying orderto

plaintiff.

       EN TER : This ..59 day ofseptem ber, 2019




                                          SeniorUnited StatesD istrictJudge
                                             22
